 400DECISIONSOF NATIONALLABOR RELATIONS BOARDHaving duly considered the briefs, the record in this case, and hav-ing accorded the Union an opportunity for oral argument, and beingfully advised of all the problems which are presented by this case, theBoard, after due deliberation and consideration of the complexity ofthe issues involved, and after having had due regard for the rightsof the parties and the public involved herein, has come to the con-clusions hereinabove set out.MEMBER BEAN, dissenting :I would adhere to the long-established rule first enunciated in theHerrman Loewensteincase and therefore dismiss this petition becausethe Union named as claiming recognition is not in compliance withthe filing requirements of the statute. In my opinion, the statute,read in its entirety, denies to noncomplying unions not only directbenefits from this administrative agency, but also such indirect assist-ance as would inhere in a majority vote for a union which is denied onlythe technical formality of a paper certificate.Atomic Projects&Production Workers, Metal Trades Council,AFL-CIO,and its President,William F.Leverenz,Jr.; andOffice Employees International Union, Local No. 251,and itsPresident,Peter J.Cook,andNew Mexico Building Branch,Associated General Contractors of America.Case No. 33-CC-16.April 14, 1958DECISION AND ORDEROn December 9, 1957, Trial Examiner James R. Hemingway issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had engaged in and were engaging in certainunfair labor practices,' and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in thecopy of the Intermediate Report attached hereto.Thereafter, theRespondents filed exceptions to the Intermediate Report and asupporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered theIntermediate Report, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, recommendations, andconclusions of the Trial Examiner.1With the exception of Respondent Peter J Cook, as to whom the Trial Examiner rec-ommended dismissal as there was no evidence of his participation in the events in question.120 NLRB No. 58. ATOMIC PROJECTS & PRODUCTIONWORKERSORDER401Upon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Atomic Projects& Production Workers, Metal Trades Council, AFL-CIO, its offi-cers, representatives, agents, successors, and assigns, including theRespondent William F. Leverenz, Jr., and Office Employees Interna-tionalUnion, Local No. 251, its officers, representatives, agents,successors, and assigns, shall :1.Cease and desist from inducing or encouraging employees ofany contractor engaged in commerce within the meaning of the Actwho is under contract with Atomic Energy Commission or the UnitedStates Army Corps of Engineers (and with whom Respondents haveno dispute) for construction work at Sandia Base, Albuquerque, NewMexico, to engage in any strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, materials, or commodities or toperform any services where an object thereof is to force or requireany employer or other person to cease doing business with AtomicEnergy Commission or United States Army Corps of Engineers.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at their respective offices and meeting halls in Albu-querque, New Mexico, copies of the notice attached hereto marked"Appendix." 2Copies of said notice, to be furnished by the RegionalDirector for the Sixteenth Region of the Board (Fort Worth, Texas),after being duly signed by the official representatives of the respectiveRespondent labor organizations, including RespondentWilliam F.Leverenz, Jr., shall be posted in conspicuous places, including all placeswhere notices to union members are customarily posted.Reasonablesteps shall be taken by said Respondents to insure that said noticesare not altered, defaced, or covered by any other material.TheRespondents shall also sign copies of the said notice which the saidRegional Director shall submit to the contractors, subcontractors, andsuppliers listed at the contractors' gate as having construction proj-ects or as supplying material for such projects on Sandia Base duringthe period of July 1 to 17, 1957, for posting at their places of businessif the employers are willing and also submit to the commandingofficer of Sandia Base for posting at the contractors' gate, said officerwilling.2 In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewoods "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order "483142-59-vol. 120-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify theRegionalDirector for the SixteenthRegion inwriting, within ten (10) days from the date of this Order, as to thesteps the said Respondents have taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERSOF ATOMICPROJECTS & PRODUCTION WORKERS,METAL TRADESCOUNCIL, AFL-CIO ; OFFICEEMPLOYEES INTERNA-TIONAL UNION, LOCAL No. 251; AND TO ALLEMPLOYEES OF CON-TRACTORS,SUBCONTRACTORS,AND THEIR SUPPLIERS FOR CONSTRUCTIONPROJECTS ON SANDIA BASEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT induce or encourage the employees of any con-tractor, subcontractor, or supplier on any construction project onSandia Base to engage in a strike or concerted refusal in thecourse of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, mate-rials, or commodities or to perform any services, where an objectthereof is forcing or requiring any employer or other person tocease doing business with Atomic Energy Commission or UnitedStates Army Corps of Engineers.ATOMIC PROJECTS & PRODUCTION WORKERS,METAL TRADES COUNCIL, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Dated-----------------------------------------------------(WILLIAM F.LEVERENZ, JR )OFFICE EMPLOYEES INTERNATIONAL UNION,LOCAL No. 251,Labor Organization.Dated----------------By-------------------------------------(Representative)'(Title)This noticemust remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, under Section 10 (b) of the National Labor Relations Act, 61Stat. 136, herein called the Act, was initiated by the filing of a charge on July 3,1957, and an amended charge on July 10, 1957, against the respective Respondentsnamed in the caption hereof.The complaint, issued on July 26, 1957, is based on ATOMIC PROJECTS & PRODUCTION WORKERS403Section 8 (b) (4) (A) of the Act. Copies of the complaint, charge, and noticeof hearing were served on the Respondents.In substance, the complaint alleges that the Respondents, having a labor disputewith Sandia Corporation, herein called the Corporation, which was engaged inwork at Sandia Base, herein called the Base, Albuquerque, New Mexico, pursuant toa contract with the Atomic Energy Commission, herein called AEC, picketed allgates into the Base, including one which had been set apart for the exclusive useof employees of contractors who had contracts with AEC and/or United StatesArmy Corps of Engineers, herein called the Engineers (with whom Respondentshad no dispute), thereby inducing employees of such contractors to engage in astrike or concerted refusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on goods, articles, materials, orcommodities, or to perform services at the Base where objects thereof were (1)to force or require the said contractors to cease doing business with AEC or theEngineers or both, and (2) to force or require AEC to cease doing business withthe Corporation.The Respondents failed to file an answer within the time prescribed in theBoard's Rules and Regulations, and on September 27, 1957, the General Counselfiled a "motion for judgment on the pleadings." The Trial Examiner was appointedto rule on the motion and, on October 1, 1957, served on the Respondents an orderto show cause why the motion should not be granted, setting hearing thereon atAlbuquerque, New Mexico, on October 10, 1957.1 This date was later changed,at the request of Respondents' attorney, until October 15, 1957, the date notedfor hearing.At the appointed time and place (Albuquerque, New Mexico) argument washeard on the record by the Trial Examiner on the General Counsel's motion.Atthe conclusion of the argument, I denied the General Counsel's motion 2 and di-rected the hearing to be held the following day.At the opening of the hearing, theRespondents moved to file an answer. I granted the motion on certain conditionswhich were complied with.The Respondents' answer, thereupon filed, denied thegravamen of the complaint.The Respondents then made a motion to dismiss thecomplaint for legal insufficiency.The motion was denied.At the close of theGeneral Counsel's case, the General Counselmade a motion,which wasgranted,to amend the language of the complaint in a manner not affecting the substanceof the charge, and the Respondents moved to dismiss the complaint.The lattermotion was denied.At the close of the hearing, the Respondents again movedto dismiss the complaint and ruling was reserved thereon. It is hereby denied.The General Counsel moved to conform the complaint to the proof with respectto immaterial averments such as names and dates and the motion was granted.The parties argued orally on the record at the close of the hearing and time was fixedfor the filing of briefs with the Trial Examiner.Within that time a brief was re-ceived from the Respondents alone and it has been considered.From my observation of the witnesses and upon the entire record in the case, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERSAbout 12 prime contractors, at the time of the occurrences described herein, andat all times material herein, had contracts with AEC for construction work on theBase totaling, in original amount,approximately $3,000,000.Jurisdiction of theBoard is not contested.Although some of the contract work mentioned duringthe hearing, such as that on a gymnasium, a chapel, and a cafeteria,3 might bedeemed to have no great impact on the national defense, I note from a list ofAEC contract work which was introduced in evidence that 1 of the buildings onwhich work was being performed under contract was an office and laboratoryfor which the contract price was $1,257,778.This building bore the number 836.Testimony identified all buildings in the 800 series as being used by the Corpora-tion.Work was also being done on 5 other buildings in the 800 series, 1 being a'The Respondents on October 1 mailed an opposition to the General Counsel's motion,but it was not received by the Trial Examiner until October 3.2Counsel for the General Counsel filed a request with the Board for leave to appealthis rulingThe Board denied the iequest31 infer that construction of such buildings was a concern of the commanding officerof the Base, whereas work more closely connected with defense projects was under thesupervision of the Engineers and AEC 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehouse.Other contracts were for work on buildings clearly identified as con-nectcd with the national defense. I conclude that a sufficient impact on nationaldefense existed and that it wend effectuate the policies of the Act to assertjurisdiction.4II.THE LABOR ORGANIZATIONS INVOLVEDRespondentsAtomic Projects&ProductionWorkers,Metal Trades Council,AFL-CIO,and Office Employees International Union,Local No.251, are labororganizations admitting to membership employees of the Corporation.III.THE UNFAIR LABOR PRACTICESA. Sequence of events1.Events before the picketingIn the latter part of June 1957, the Respondent Metal Trades was engaged in anattempt to negotiate an agreementwith the Corporation.Nearthe end of June,Respondent Leverenz, president of that organization, telephoned Colonel William A.Bailey, commanding officer at the Base, and informed him that the RespondentMetal Trades was likely to strike against the Corporation on July 1 because theparties were still far from agreement.Although the Base has a steam plant capableof supplying all installations,AEC also has one and under an interagency agree-ment AEC supplies not only its own steam but also the requirements of the rest ofthe Base.Under agreement with AEC, the Corporation operates the AEC steamplant.Leverenz said that he had made arrangements for members of his organiza-tion to keep the AEC steam plant operating, but that they planned to picket thegates to the Base and that that would probably affect the operations of the Base insome way.Leverenz did not ask permission to picket the Corporation premises onthe Base, correctly assuming that it would not be permitted .5Bailey asked whether,if he opened the contractors' gate (a gate normally not used, which had at one timebeen installed to avoid cluttering the main gates with heavy construction equipment)and permitted only contractor personnel to use it, this gate also would be picketed.Leverenz replied that it would make no difference because it was a principle of theunion movement that union members would not work behind a picket line.Baileysaid that Leverenz was putting pressure on the wrong people and that military con-struction should be allowed to proceed.He told Leverenz that he would probablyopen the contractors' gate.He said he would guarantee that no personnel of theCorporation would be allowed to use the gate and that only contractors and sup-pliers would be permitted to use it.Leverenz made no commitment either way.Ascertaining that the Armyengineerhaving supervision of a number of theconstruction projects at the Base wished the contractors' gate opened on Monday,July 1, Bailey gave instructions to his provost marshal to open the gate Mondaymorning, July 1, and to permit only contractors' personnel and their suppliers touse it, and he gave him a list of the principal contractors and subcontractors and asign to post on the gate. Instructions given to guards were to check vehicles fordecals (windshield stickers) and identification cards of personnel.Civilians havingoccupations on theBasehad white decals on their cars while contractors' vehicleshad yellow ones.Contractors' personnel coming in their own vehicles, if withoutdecals, were to be required to enter on foot after being identifiedas anemployee ofa contractor.A contractors' representative was to be at the gate to identifypersonnel.2.The picketingAt 6:15 a. m. on July 1, a detail of military police was placed at the contractors'gate (sometimes referred to as the northeast gate).A representative of the con-tractors was present when the gate was opened.At that time the only signs on thegate were one which read, "Contractor's Gate Only" and one which read: "SandiaBase, Contractors and Suppliers Only."At noon on July 1, an additional sign was4Massachusetts Institute of Technology (Lincoln Laboratory),110NLRB 1611;Alaska Chapter of the Associated General Contractors of America, Inc,113 NLRB 41;International Union of Operating Engineers, Local No 12, AFL (Associated General Con-tiactors, Southern California Chapter),113 NLRB 655;Graver Construction Company,118 NLRB 1050.6 At the time of a strike 2 years earlier, request for such permission had been miade.The Department of Defense denied the request, and the policy existing since then has notbeen changed. ATOMIC PROJECTS & PRODUCTION WORKERS405posted, reading "This Gate For Personnel of the Following Contractors (Only."There followeda listof names of 12 contractors.On Wednesday, July 3, at thebottom of this sign, the name of one more contractor was added, together with thewords, "List of sub-contractors available at gate."About 45 minutes after the contractors' gate opened, Leverenz dispatched picketsthere from the north gate of theBase.He testified that the reason he did so wasbecause he had been informed that "people" were entering there.There is no evi-dence that anyone connected with the Corporation attemptedto usethe contractors'gate.Apparently none of the contractors had entered before the pickets arrived,because Sergeant Hirshel Kilgore, who was in charge of the detail at the contractors'gate, testified he saw construction workers arrive at the gate about 7:30 a. in., andthat the pickets were present when certain contractorpersonnelentered between7:30 and 8 a. in.He testified that from 3 to 5 contractors' vehicles entered thatmorning.However, I conclude and find that those who entered did no constructionwork.Colonel Bailey testified that he went to the contractors'gateabout 7 a. in.and saw a number of pickets at the gate and about 20 or 25 cars opposite the gatewith people in them.He testified that a painting contractor requestedpermissionto enter to take a group of 7 or 8 employees in to get their tools and leave.Theywere permitted to and did do so.Colonel Bailey later made a tour of the construc-tion projects that he was concerned with, such as the chapel,gymnasium,and cafe-teria.At the chapel he found two men.He asked if theywere goingto work.They said they did not know, that they would have to find out later.At the gym-nasium hefound about 20 men unloading material.He asked the foreman if theywere going to continue working.The foreman told him that they were quitting assoonas they unloaded.No other work was going on.Normally about 60 menwere working on the projects for theBase,while an estimated 200 normally workedon AEC projects. It was stipulated that between July 1 and 17 "no constructionwork was performed by any employees of contractors and sub-contractorsengagedin the work of putting construction in place" at the Base, the only exceptions beingthat a truckload of furniture destined for the chapel entered and was unloadedand an electrical sub-contractorengaged inelectricalwork on the Base entered byway of Kirtland Air Force Base, adjoining.6Kirtland was not picketed, and theroad between the two bases was open. Food, beverage, and laundry trucks con-tinued to enter, usually by themain gates.Pickets were present at the contractors' gate on July 2 and 3, arriving before6:15 a. in. on July 2 and about 6:45 a. in. on July 3. The evidence showed thatthe Corporation had shifts with 4 starting times for its employees, 2 in themorningand 2 at night.?Although the evidence is not completely clear on the point, I inferthat the pickets were present at the contractors' gate all day on July 1 and 2.OnJuly 3, the day the charge was filed, the pickets were removed at noon.8On July 3 (the day on which, it was testified, a beer truck passed through),written instructions (previous instructions having been verbal) were received bythe guards at the contractors' gate from the provost marshal.These instructionsread as follows:MEMORANDUM FOR: OFFICER-IN-CHARGE, NORTHEAST GATESUBJECT: Access1.This gate is temporarily operated to permit access andegressof suppliersand contractors who are employed with or supply Sandia Base activities.° The evidence showed that a nonunion landscaping contractor continued to work dur-ing the strikeAlso one man woi ked a few days installing bathrooms for some of thedwellings.17 a. m.to4 30 p.in ;8it in to 4p.in , llp in. to 7a.m and 12 midnight to8 a. in.Contractors' hours were 7 it in to 4 p in8 Leo Paxton, the picket chairman for the east gate and the contractors' gate, testifiedthat on July 3 he saw a beer truck enter the contractors' gate and that he questionedthe captain in charge of the guard at that gate about it because he understood that onlycontractors and their personnel listed on the access list were to enter.He quoted thecaptain as replying that as far as he was concerned anyone who wanted to could go in.I question the accuracy of this quotation because admittance of anyone indiscriminatelywould have violated a provost marshal's instruction issued both that day and earlier tothe officer in charge of the contractors' gate, and I therefore do not credit Paxton'sversion of what the captain saidThe Respondents were apparently not concernedabout the entry of the beer truck because Paxton reported the incident to Levereuz.Leverenz testified that the pickets were withdrawn from that gate on July 3 "because ofthe fact that there hadn't been anybody going in there as far as we knew, and that's whenMr. Paxton talked to me about the truck going in the gate, the beer truck." 406DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Access or egress through this gate will be authorized only as shown below:a. Individuals presenting a valid IDCardindicating their employment witha contractor working at Sandia Base(listof contractors at this gate).b. Individuals presenting a valid ID Card indicating their employment witha supplier.3.Employees of the contractors mentioned above whose vehicles are notregistered on Sandia Base, as evidenced by a current decal,must leave theirvehicle outside this gate and proceed on foot.No visitor's passes will bewritten at the Northeast Gate. If a supplier's vehicle doesn't have a valid decal,contact Provost Marshal Operations.July 4 was a holiday and the contractors'gate apparently was not opened at all.There is some question concerning picketingon July 5.But whether or not picketswalked back and forth,men with picket signs arrived in the morning around 6 :15a. in.If they did not walkallday, theysat near the gate in their cars,againstwhich the picket signs were propped. Paxton testified that the signs were turnedtowardthe cars sothat theycould not be read.During such times as the men withpicketsigns sat in their cars,Paxton andLeverenztestified,they were "observers."Accordingto Leverenz,the Corporation sent out a back-to-work letter that week-end.The testimony was at variance as to whether or not, during the week ofJuly 8 to 12, pickets did walk at the contractors'gate.Testimony on behalf of theRespondents was that only"observers"were present during that week.Testimonyon behalf of the General Counsel was that pickets arrived on July 8 and 9 andmarched part of the time.Apparently the pickets who were present for thebalance ofthe week sat in their automobileswith theirsigns leaning against the cars.On Fridayand Saturday,July 12 and13, Alva Coats,manager of the New MexicoBuilding Branch of Associated General Contractors,conducteddiscussionswithcontractors having contractswiththe Engineers for work on the Base,both in personand by telephone,with a view to resuming construction work the following week.As a result of such conversations,the contractors contacted agreed to be at thecontractors'gate on Monday,July 15, withthe personnel normally employed ontheir jobs.About 7 a. in.on Monday,July 15, picketsarrived at the vicinity of the con-tractors'gate and picketed all approaches to that gate.(Pickets were posted at allother gates from 6 a. in. to 5 p. m.) In addition to the pickets,business agents forfour building trades unions were present at the contractors'gate.9Anumber ofcontractors'vehicles arrived outside the gate, but none entered.From a conversa-tion between one workman and the business agent of his trade union,overheardby Coats,I infer that the business agent was there to seethatnone of his union'smembers entered the Base, presumably because of the picket line.Picketing,although in smaller number,continued at or near the contractors' gateon July 16 and17.That wasthe final day of picketing.B. Arguments and conclusionsThe Respondents apparently attempt to justify their picketing at the contractors'gate as an attempt to influence employees of the Corporation.This is the purportof Leverenz'testimony concerning the reason for resumption of picketing at that gateon July 15. I am not convinced that such was the purpose.Leverenz,explaininghis reason for reestablishment of the picket line at the contractors'gate onthat day,testified that on Friday,July 12, a mass meeting of strikers was held outside thenorth gate at which the Respondents predicted that the Corporation would again sendout back-to-workletters over the weekend(as it had over the July 6 weekend) andurged everyone to be out en masse on Monday morning to show that they were notreturning to work; and he testified that on July 15 about 800 pickets were out andthat theywere dispersed all over(includingthe approachesto the contractors' gate)"on any road in the general area that could be used as an access road to any othergates."I am not satisfied with this explanation of the presence of pickets near thecontractors'gate onthatday or any other day.Unless the Respondents anticipatedthat the contractors'gate would be used by persons employed by the Corporation,picketing of the roads leading to or past the contractors'gate was unnecessary toappeal to such persons.That therewas no reason for the Respondents to supposethat such persons would be allowed to use the contractors'gate is evidenced not onlyby the instructions and practices of the guards,but alsoby the factthat on July 8Leverenz had a conversation with Colonel Bailey,according to Leverenz,in which9It is difficult to believe that such agents would be present if liaison between theRespondents and the building trades unions had not existed. ATOMIC PROJECTS & PRODUCTION WORKERS407Bailey told him who would be allowed to use the contractors' gate and that he hadtold Bailey that "if that is who would go through the gate, that was good enough forus."Apparently that was good enough for the Respondents for the entire week ofJuly 8 to 12 because, according to the Respondents at least, they had only observersat the contractors' gate.An examination of the maps in evidence makes it appearthat picketing near the contractors'gate was not essentialto reach personsexpectingto enterby one of the othergates or ingressroads.Such picketing would be super-fluous for that purpose.But sincethere were several approaches that might havebeen usedby contractors in reaching the contractors' gate, picketing intended to beobserved by the contractors' employees would be necessary or desirable at the severalpointsin the vicinity of the contractors' gate wherethe unionswerepicketing onJuly 15. July 15 is the first date since July 1 that any contractor had appeared witha view to performing any construction work. I infer that the contractors'plans towork on July 15 became generally known and that this explained the presence of theseveralbusiness agents previously mentioned as well as of the pickets in the vicinityof the contractors'gatethatmorning.If picketing had been resumed at the con-tractors' gate on July 15 only for the purpose stated by Leverenz, i. e., a mass turnoutto combat expected back-to-work letters, then picketing would have been unnecessaryon July 16 and 17 when the mass turnout day had passed and the Respondents knewthat no back-to-work letters had, in fact, been sent out that weekend. 10The Respondents argue that no illegal object has been shown because it was notshown that, even if employees of contractors were, or might have been, influencedby the Respondents' picketing, their employers had any contract relationship with theCorporation. I find nothing in the language of the Act which requiresas an elementof an unfair labor practice under Section 8 (b) (4) (A) of the Act that the picketingbe directed toward employees of an employer having contract relations with thestruck employer; in fact, this contention has been thoroughly discussed and rejectedin prior decisions."The Respondents' argument apparently is not, however, that the picketing wouldbe legal if an object thereof were conceded to be the disruption of business of neu-trals by inducing employees of one employer to withhold goods or services fromanother person neither of whom has any relation to the dispute with the primary(struck) employer.The Respondents, far from conceding such an objective, arerather taking the position, as I view their argument, that an objective of disruptingthe business of neutrals has not been established by direct evidence and that it shouldnot beinferred in this case because, the Respondents point out, it would appear tobe irrational to disrupt the business of contractors having nothing to do with theRespondents' dispute with the Corporation.However, itisnotirrational when it isconsidered that such picketing, if disruptive of projects of the AEC and the Engineers,could induce either or both to bring pressure to bear on the Corporation to settle itsdisputewith the Respondents or could deprive the Corporation of facilities withwhich to perform its contract with AEC.As the Corporation was under contractto the AEC and occupied 'buildings already constructed, and presumably wouldoccupy some of those being constructed by AEC, it is much more rational to inferthat the Respondents' purpose in picketing the contractors' gate was to disrupt thework being done by AEC than it would be to infer that picketing at the contractors'gate was intended to appeal to employees of the Corporation who were not in thatvicinity and were not likely to be.Another possible motivation for picketing at thecontractors' gate is suggested by the facts.Because the Respondents had been deniedthe privilege of picketing on theBase inthe vicinity of the Corporation by the officerin charge of the Base,as a resultof a Defense Department ruling in 1955, the Re-spondentsconceivably might have picketed the contractors' gate outof spite to incon-veniencethe Base as much as possible. I reject this as a likely reason because therewas noevidence that anyone connected with the Respondents displayed a petty orretaliatory nature, and in a matter affecting the welfare of employees in the bargain-ing unit represented by the Respondents, nothing was to be gained by such a motive.The object of the picketing which the Respondents advance in defense-thatthe picketing at the contractors' gate was intended to appeal to employees of theCorporation who continued to work and (at other than the contractors' gate)"There was no testimony that such letters were not sent out, but neither were theymentioned as having been sent outIf they had been, I feel certain that Leverenzwould have relied on them rather than on the letters of a week before in justifying themassturnout11UnitedMarine Division, Local 333, International Longshoremen's Association, etc.(New York Shipping Association),107 NLRB 686, 706-711; N LR B. v. Wine, Liquor &Distillery Workers Union, etc,178 F. 2d 584 (C A. 2). 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDdaily crossed the picket lines-is one which, on all the evidence, appears to meto be the least plausible.With all the safeguards taken by the Base to assure that access would be limitedto those contractors and suppliers having business on the Base together with theiremployees (excluding employees of the Corporation) and with the assurances givenby Colonel Bailey to the Respondents concerning such limited access, which theRespondents apparently accepted in good faith, it is impossible to infer that thepurpose of the picketing at the contractors' gate was intended to appeal to Corpora-tion employees.No suggestion was made that the picketing at the contractors' gate was engagedin with the purpose of being viewed by persons who were in the area of the build-ings occupied by the Corporation, but it may be stated, in order to avoid any mis-conception, that, according to the scale on the map of the Base introduced inevidence, the nearest of the Corporation's sites would be approximately 1 milefrom the contractors' gate, and no direct route to such sites such as was availableby the east or north gates lay between the contractors' gate and the location of anybuilding used by the Corporation.The coincidence of active picketing at the contractors' gate commencing withthe appearance of contractors' vehicles at that gate not only on July 1, but alsoon July 15 after a period of inactive picketing or "observation," appears far fromaccidental or lacking in design.This coincidence lends strong support to the infer-ence that the Respondents' aim was to disrupt construction work on the Base, espe-cially on buildings being constructed for AEC.12On all the evidence I am convincedand I find that a purpose (and I believe the main purpose) of the Respondents'picketing at the contractors' gate was to induce or encourage employees of buildingcontractors, subcontractors, and their suppliers concertedly to refuse in the courseof their employment to handle or transport goods or materials or perform anyservices with an object of forcing or requiring (1) suppliers and subcontractors tocease doing business with contractors for AEC or the Engineers, or (2) contractorsto cease doing business with AEC and Engineers.i3The Respondents' principal argument is that such purpose or object can be foundonly if it be proved that contractors' employees were induced or encouraged notto work by Respondents' picketing at the contractors' gate.This argument appearsto be two-pronged. It raises the questions of (1) whether or not employees werepresent at the time when pickets were showing their signs at the contractors' gateand (2) whether or not such employees were influenced by the picketing ratherthan by some other cause, such as their having learned in advance that a strikewas to commence on July 1 and, in sympathy, remained away.We are, of course,not concerned with inducements other than by the Respondents, and, as no evidencewas adduced that the Respondents used any type of inducement other than the picketsigns,14we have no problem of otherwise communicated inducements by theRespondents.Because it is the object of the picketing and not its success in inducing a cessationof work by employees of a secondary employer that is the concern of the Act, itis unnecessary to decide whether or not the object of the picketing was successful.15But it is logical to assume that the requisite object could not be inferred if theemployees allegedly induced were neither proved affirmatively to be present norinferred from all the evidence to be near enough to observe the picketing.12 SeeLocal 618, Automotive, Petroleum and Allied Industries Employees Union, etc.(Incorporated Oil Company),116 NLRB 184413The Respondents rely on AlJ Schneider Company, Inc., 87NLRB 99, andSprysElectric Company,104 NLRB 1128. in support of the contention that neither AEC northe Engineers is a person within the meaning of Section 8 (b) (4) (A) of the Act. As a con-sequence of the decision of the United States Supreme Court inLocal Union No 25, Inter-national Brotherhood of Teamsters etc v. New York, New Huven and Hartford RailroadCo , 350 U S t55, the Board recently reviewed the principles enunciated in theSchneiderandSprysdecisions and reversed itself to the extent that those decisions held that politicalsubdivisions are not "persons" within the meaning of Section 8 (b) (4) (A) of the Act.Local Union No 313, Jutelnational Brotherhood of Electrical Workers, AFL-CIO (Peter D.Furness),117 NLRB 437.Without regard to whether or not AEC and the Engineersare employers, I find that they are persons within the meaning of Section 8 (b) (4) (A)of the Act. I find it unnecessary to determine if an object of the picketing was also tocompel or require AEC to cease doing business with the Corporation14The picket signs properly identified the parties between whom the dispute existed-No question is raised concerning misleading or inadequate identification of the parties'IN.L. R. B. v. Associated Musicians, Local 802, AFL,226 F. 2d 900 (C. A 2). ATOMIC PROJECTS & PRODTJCTION WORKERS409It is the Respondents' contention that the evidence not only did not actuallyidentify employees (as distinguished from supervisors) of contractors entitled toingress at the contractors' gate as being present at that gate but also that all theevidence, considered as a whole, is insufficient from which to draw an inferencethat such employees might have observed the picketing.With respect to affirmativeevidence, there was testimony that a named painting contractor, whose name wasone of those posted at the gate as having business on the Base, about 7 or 7.30a.m. on July 1 (when pickets were present) requested permission to, and did, take7 or 8 of his employees into the Base to get their tools.This definitely placedemployees at the gate, and it is a reasonable inference that their tools were on theBase in the previous expectation of further work but were removed after the em-ployees saw the picket signs and decided not to work. I further find, because ofthe time and place of that contractor's request-the time being after arrival of thepickets and the place being at a special gate, previously in disuse, but made availableagainon July 1 because of the strike and picketing in order to permit contractors'employees to enter without crossing picket lines-and because of all the surroundingcircumstances, including evidence concerning the presence of other employees, thatsuch employees were induced not to work by the presence of picket signs at thatlocation.Although employees may not so clearly have been identified as presenton July 15, 1 find the evidence sufficient from which to infer not only that employeeswere present but also that the Respondents had anticipated that they would bepresent at the contractors' gate that morning. It would be ridiculous to assumethat, after agreeing with Coats to return to the Base to carry on construction workon July 15, the contractors would have brought their vehicles (affirmatively shownto have been at the contractors' gate), but would bring no employees.One manoverheard by Coats as he was complaining to his union's business agent aboutexpecting to work and not anticipating the picket line, was, without doubt in mymind, an employee and not an employer or supervisor.Coats testified that, inthe group where he heard people conversing, there were about 6 vehicles and 15or 20 men, and I infer that that does not embrace all the vehicles and men presenton the grounds around the contractors' gate.The Respondents rely heavily, although not exclusively, onRyan ConstructionCorporation,85 NLRB 417, where the facts were analogous to those in this caseto the extent that picketing was carried on at a gate not intended for the use ofemployees of the primary employer but intended for the use of contractors andconstruction workers.In the Ryan case, the Board held the picketing not illegalbecause, although it was not shown that employees of the primary employer diduse that gate, inferentially they could have used it; that is to say, their ingress oregress at that gate was not barred. Such was not the case here. The whole purposeof the guard at the contractors' gate was to see that only personnel of contractors,subcontractors, and suppliers used it, and the purpose of opening it to such personnelonly was to avoid picketing and consequent interruption of contract work on theBase.The Respondents, in an effort to show that they had reason for apprehensionthat the gate might be used, contrary to Colonel Bailey's assurance and instructions,by employees of the Corporation, point to evidence that, during the period fromJuly 1 to 17, a furniture truck and a Schlitz beer truck entered by the contractors'gate, vehicles which the Respondents contend were not entitled to enter.under theinstructions which they understood had been given to the guard at the gate.Thefurniture was destined for the chapel, a building in which the Corporation had nointerest,and the work on the chapel was one of the projects of the Base for whichcontractors' access was intended at the contractors' gate.The driver of this truckasked and received the approval of the picket captain to enter.The destination ofthe beer truck is not in evidence, but it is not contended that it carried anything exceptbeer.Presumably it was headed for the post exchange. In view of the fact that foodand beverage trucks were not interfered with at any of the gates and that Leverenz,when told of the beer truck entering by the contractors' gate, was so little concernedthat he directed removal of the pickets, I fail to see how the entrance of that truckany more than of the furniture truck could cause apprehension that employees ofthe Corporation might be permitted to pass.From a reading of the July 3 memo-randum of instructions to the officer-in-charge of the northeast gate (contractors'gate) it is not clear whether the word "supplier" refers to those who furnish contractorswith supplies or those who furnish the Base with supplies, or both, but whichever itis, the instructions leave no room for doubt that employees of the Corporationwere not among those who were to have access by way of the contractors' gate.The evidence shows that several vehicles, not having the proper identification to beadmitted in accordance with the instructionsmentioned,were turned back at the 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDgate by the guards.The same thing would have resulted if employees of theCorporation had sought to enter there. The Respondents were offered the opportunityto have a man at the gate with the guards, as the contractors had, to check on thepropriety of admittances, but they declined, saying that it was unnecessary.In order to bring this case within the rules laid down in theMoore Dry Dockdecision 16 the Respondents request a finding that roads running across the northernperimeter of the Base or adjacent thereto were often traveled by employees of theCorporation to reach one of the main gates on Eubank Avenue (the east gate).The only testimony concerning use of such roads by such employees was vaguehearsay.No direct evidence was adduced to establish this as a fact.Althoughit is not inconceivable that a small number of employees might pass by on one ofthe roads north of the Base and hence pass anywhere from a few feet to severalhundred feet from the contractors' gate in reaching a main road running to theeast or north gates, no greater necessity was shown for picketing such roads (withina stone's throw of the contractors' gate) than would exist on Eubank, Wyoming,or Louisiana Boulevards (the approaches to the main gates) 1 mile away fromsuch gates.InMoore Dry Dock,the Board said:When a secondary employer is harboring the situs of a dispute between a unionand a primary employer, the right of neither the union to picket nor of thesecondary employer to be free from picketing can be absolute.The enmeshingof premises and situs qualifies both rights. In the kind of situation that existsin this case, we believe that picketing of the premises of a secondary employerisprimary if it meets the following conditions:.(c) the picketing islimited to places reasonably close to the location of the situs... .On all the evidence in this case, I find that this condition was not met.The closestavailable position for picketing was the east gate, but picketing there alone wouldnot have been effective to reach all employees of the primary employer enteringthe Base.The Respondents were therefore entitled to picket at all places reasonablynecessary to reach the attention of Corporation employees.This probably includedall gates and approaches which were actually picketed, exclusive of the contractors'gate.The contractors' gate was about three-fourths of a mile from the northgate, about 11/s miles from the east gate, about 21/s miles from the west gate, andeven farther from the Ridgecrest Drive approach.Under all the circumstances Iconclude that no one would seriously expect to find employees of the primaryemployer present at the contractors' gate 17 and that the Respondents did not in factexpect to find them there when they engaged in picketing that gate.The Respondents pointed out in their argument that the pickets did not attemptto interfere with the passage of trucks into the Base, thus setting up their argumentthat the failure of contractors' employees to enter the Base was incidental to the picket-ing and not the object of it.Such negative conduct is, of course, evidence that maybe considered in determining motive, but it is not conclusive evidence, and, in myopinion,itdoes not overcome the evidence of the Respondents' affirmative appealto union employees of the contractors which is implicit in the picketing of the con-tractors' gate,18 especially in the light of all the evidence establishingmotive aspreviously found. If the pickets were in a place where employees of the employercould reasonably be expected to be, the effect of the picketing on employees of sec-ondary or neutral employers might be said to be incidental, but when the picketingisat a gale designed for the exclusive use of neutrals-employees of the primaryemployer being barred-this evidence gives rise to an inference that the Respond-ents'motive was not primarily to influence employees of the Corporation but wasprimarily and not incidentally designed to influence employees of neutrals to with-hold services.This inference is strengthened also by the fact that, knowing that the16Sailors'Union of the Pacific, AFL(Moo) eDry Dock Company),92 NLRB 547.17 SeeRadioBroadcastTechnician's Local No1225, etc.(Rollins Broadcasting,Inc.),117 NLRB 1491 ;Local No. 980, International Hod Carriers', Building & Common La-borers' Union of America, AFL-CIO (The Kroger Company),119 NLRB 469.'°DallasGeneral Drivers, Warehousemen & Helpers, Local No 745, AFL-CIO(Asso-ciatedWholesale Grocery of Dallas, Inc.),118 NLRB 1251;KnitGoodsWorkers' Union,Local155, International Ladies' Garment Workers' Union, AFL-CIO (James KnittingMills, Inc ),117 NLRB 1468;Knstgoods Workers Union, Local 155, International Ladies'Garment Workers' Union, AFL-CIO (Packard Knitwear, Inc ),118 NLRB577; Laundry,Linen Supply & Dry Cleaning Drivers Local No928et al. (Southern Service Company,Ltd.),118 NLRB 1435. ATOMIC PROJECTS & PRODUCTION WORKERS411contractors' gate was intended for use of contractors, subcontractors, suppliers, andtheir employees, the Respondents failed to notify such employees that the picket-ing was not intended to influence them.Although the Respondents may have beenunder no legal duty to notify employees of contractors, subcontractors, and suppliersthat the picketing of the contractors' gate was not intended to encourage them tocease work on theBase,their failure to give such notice may be considered along withother evidence in determining the Respondents' motive for the picketing at thatplace.19In view of the fact that employees of the Corporation had no access by way ofthe contractors' gate, the problem here might be said to be less governed by theprinciples of theMoore Dry Dockdecision than by those of cases which hold thatpicketing at remote places, near secondary employers' places of business, is violativeof the Act where the primary employer's premises can adequately be picketed.2°But in either event such considerations are important because they disclose a motiva-tion for the picketing in remote places to be the influencing of employees of secondary employers.All the evidence here, including that of the distance of the con-tractors' gate from entrances used by employees, leads to the conclusion that anobject (and I believe the primary object) of the picketing at the contractors' gatewas to induce the employees of neutral employers concertedly to cease work.TheRespondents were not so naive as to believe that employees of the contractors, sub-contractors, and suppliers would not have been reluctant to cross the picket line 21or even impelled by their union principles not to cross.Of this attitude the Re-spondents were well aware since Leverenz mentioned it in his conversation withColonel Bailey before the strike began. It is reasonably inferrible, therefore, thatthe Respondents' picketing at the contractors' gate would produce exactly the re-sult it did.I conclude, therefore, that the picketing at the contractors' gate was inviolation of Section 8 (b) (4) (A) of the Act.In concluding that the picketing of the contractors' gate was violative of Sec-tion 8 (b) (4) (A) of the Act, I find such violation only as to those Respondentswho are shown to have participated in it in some manner.This includes the Re-spondent labor organizations, who jointly participated in the strike and picketing,and it includes the Respondent Leverenz, who gave the order for picketing at thecontractors' gate.But I find no evidence with respect to participation by the Re-spondent Cook.The only possible basis for finding a violation by Cook wouldbe a derivative one from his office as president of the Respondent Office Workers.But if he were responsible on such a basis, so were other officers or agents who hadanything to do with the strike.There is no evidence that Cook even knew ofLeverenz' order to picket the contractors' gate. It is not even shown that he was atthe Base or in the State of New Mexico when the order was given or the picketingtook place.I find, therefore, that the General Counsel has failed to establish anyviolation of the Act by Cook, himself.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents (exclusive of Cook), as set forth in section III,above, occurring in connection with the operations of the Charging Parties set forthin section I, above, have a close, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.V. THE REMEDYAs it has been found that Respondents (exclusive of Cook) have engaged in un-fair labor practices within the meaning of Section 8 (b) (4) (A) of the Act, it willhereinafter be recommended that they be ordered to cease and desist therefrom andtake certain affirmative action designed to effectuate the policies of the Act.19SalesDrivers,Helpers & Building Construction Drivers, Local Union 859, etc.(Campbell Coal Company),116NLRB 1020,affd. 249 F 2d512 (C. A, D C ).21Eg.,Breweryand BeverageDrivers,etc. sub sum Truck Drivers and Helpers LocalUnion728,etc.,vN. L. R B. v N. L. R. B. (WashingtonCoca-Cola Bottling Works,Inc ).220 F.2d 380(C A., D. C );SalesDrivers,Helpers & Building Construction Drivers,etc v N L R B229 F 2d 514 (C A., D C ).51 ". . . reluctance of workers to cross a picket line is notorious."Printing Special-ties & Paper Converters Union v.LeBaron,171 F 2d 331,334 (C. A. 9). 412DECISIONSOF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.The aforesaid contractors having contracts with AEC and the Engineers atSandia Base are engaged in commerce within the meaning of Section 2 (6) and(7) of the Act.2.The Respondents Metal Trades and Office Workers are labor organizationswithin the meaning of Section 2 (5) of the Act.3.Respondent William F. Leverenz is an agent of the Respondent Metal Tradeswithin the meaning of the term as used in Section 2 (13) and Section 8 (b) (4) (A)of the Act.4.By inducing and encouraging employees of employers other than Sandia Cor-poration to engage in concerted refusals to perform work for their respective em-ployers with an object of forcing or requiring such employers to cease doing busi-ness with other contractors or with AEC and the Engineers, the Respondents namedin paragraphs 2 and 3 above have engaged in unfair labor practices within the mean-ing of Section 8 (b) (4) (A) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Catalina,Inc.andLos Angeles Dress and Sportswear JointBoard, International Ladies' Garment Workers' Union, AFL-CIO, Petitioner.Case No. 21-RC-.4916. April 14,1958DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Belle Karlinsky,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:'The healing officer directed the issuance of asubpocna duces tecum,upon the Peti-tioner's application, for production of the Employer's records showing the cost of itsknitting and sewing machines. and the wage rates and job classifications of its employeesin departments 41 and 42The Employer theieupon filed a petition to revoke the sub-pena with the Board, which was denied because the Rules and Regulations (Section102.58 (c)) require that such a petition, when made during the course of a hearing, bemade to the hearing officerThe Employer neither filed a further petition to revoke, nordid it comply with the subpenaAs the Petitioner did not press for enforcement of thesubpena we hereby revoke it.120 NLRB No. 63.